Case 19-10118-KJC   Doc 155-1    Filed 03/17/19   Page 1 of 27



                         Exhibit A

        Black Line Modified Plan, including Exhibit N

                    (Changed Pages Only)
                   Case 19-10118-KJC               Doc 155-1          Filed 03/17/19            Page 2 of 27



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


    In re:                                                     Chapter 11

    MAREMONT CORPORATION, et al.,1                             Case No. 19-10118 (KJC)

                           Debtors.                            (Jointly Administered)


          MODIFIED JOINT PREPACKAGED PLAN OF REORGANIZATION OF MAREMONT
                                     CORPORATION
       AND ITS DEBTOR AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

      SIDLEY AUSTIN LLP                                             COLE SCHOTZ P.C.
      James F. Conlan                                               Norman L. Pernick (No. 2290)
      Andrew F. O’Neill                                             J. Kate Stickles (No. 2917)
      Allison Ross Stromberg                                        500 Delaware Avenue, Suite 1410
      Blair M. Warner                                               Wilmington, Delaware 19801
      One South Dearborn Street                                     Telephone: (302) 652-3131
      Chicago, Illinois 60603                                       Facsimile: (302) 652-3117
      Telephone: (312) 853-7000
      Facsimile: (312) 853-7036

      Co-Counsel to the Debtors                                     Co-Counsel to the Debtors


                                                  Dated: March 1217, 2019




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal taxpayer identification number,
are: Maremont Corporation (6138); Maremont Exhaust Products, Inc. (9284); AVM, Inc. (9285); and Former Ride Control
Operating Company, Inc. (f/k/a ArvinMeritor, Inc., a Delaware corporation) (9286). The mailing address for each Debtor for
purposes of these chapter 11 cases is 2135 West Maple Road, Troy, MI 48084.



-
ACTIVE 241148598
          Case 19-10118-KJC         Doc 155-1        Filed 03/17/19     Page 3 of 27
                                   TABLE OF CONTENTS


                                                                                                 Page

ARTICLE I. DEFINITIONS AND RULES OF INTERPRETATION                                                  1

               A.      Definitions                                                                  1
               B.      Rules of Interpretation                                                     16
               C.      Computation of Time                                                         16
               D.      Reference to Monetary Figures                                               16

ARTICLE II. ADMINISTRATIVE EXPENSE CLAIMS, PROFESSIONAL FEE CLAIMS, AND
                PRIORITY TAX CLAIMS                                                                16

               A.      Administrative Expense Claims Other Than Professional Fee Claims            16
               B.      Professional Fee Claims                                                     17
               C.      Priority Tax Claims                                                         18

ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS                                  18

               A.      Classification of Claims and Interests                                      18
               B.      Summary of Classification                                                   18
               C.      Treatment of Claims and Interests                                         1918
               D.      Special Provision Governing Claims                                          21
               E.      Elimination of Vacant Classes                                               21
               F.      Acceptance or Rejection of the Plan                                       2221

ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN                                                   22

               A.      Settlement of Claims and Interests                                           22
               B.      Plan Contributions                                                         2322
               C.      Restructuring                                                                23
               D.      Insurance Agreements                                                         23
               E.      Asbestos Personal Injury Trust                                             2524
               F.      Environmental Claims                                                       2726
               G.      Payment of Other Claims                                                    2827
               H.      Timing of Effective Date Transactions                                      2827
               I.      The Reorganized Debtors’ Corporate Existence                               2928
               J.      Asbestos Creditors Committee and Future Claimants’ Representative Professional
                       Fees                                                                       2928
               K.      Effectuating Documents; Further Transactions                               2928
               L.      Reorganized Maremont’s Bylaws and Reorganized Maremont’s Certificate of
                       Incorporation                                                                29
               M.      Director and Officer of the Reorganized Debtors                            3029
               N.      Corporate Action                                                           3029
               O.      Exemption from Certain Taxes and Fees                                      3029
               P.      Preservation of Causes of Action                                           3029

ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES                                 3130

               A.      General Treatment                                                         3130
               B.      Cure of Defaults                                                          3130
               C.      Rejection Damages Claims                                                  3130

ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS                                                   3231

               A.      Distributions Generally                                                   3231



-
          Case 19-10118-KJC        Doc 155-1        Filed 03/17/19       Page 4 of 27
                                   TABLE OF CONTENTS
                                       (Continued)

               B.      Record Date for Holders of Claims                                           3231
               C.      Timing of Distributions                                                     3231
               D.      Postpetition Interest on Claims                                             3231
               E.      Delivery of Distributions                                                   3231

ARTICLE VII. PROCEDURES FOR RESOLVING DISPUTED CLAIMS OTHER THAN ASBESTOS
                PERSONAL INJURY CLAIMS AND PROFESSIONAL FEE CLAIMS                                 3332

               A.      Objection to and Estimation of Claims Other than Asbestos Personal Injury Claims
                       and Professional Fee Claims                                                  3332
               B.      Payments and Distributions with Respect to Disputed Claims                   3433
               C.      Resolution of Asbestos Personal Injury Claims                                3433
               D.      Resolution of Professional Fee Claims                                        3433

ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS                              3433

               A.      Discharge of Debtors and Reorganized Debtors                                3433
               B.      Maremont Discharge Injunction                                               3433
               C.      Asbestos Personal Injury Channeling Injunction                              3534
               D.      Exculpation and Section 1125(e) Protection                                  3635
               E.      Releases by Debtors and Estate and Related Injunction                       3635
               F.      Release by Holders of Claims and Interests                                  3736
               G.      Certain Waivers                                                               37
               H.      Disallowed Claims                                                           3837
               I.      Indemnification Obligations                                                 3837

ARTICLE IX. CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION OF THE
                PLAN                                                                               3938

               A.      Conditions Precedent to the Confirmation of the Plan                        3938
               B.      Conditions Precedent to the Effective Date                                  4241
               C.      Waiver of Conditions                                                        4342
               D.      Failure to Achieve the Effective Date                                       4342

ARTICLE X. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN                                       43

               A.      Modification and Amendments                                                   43
               B.      Effect of Confirmation on Modifications                                     4443
               C.      Revocation or Withdrawal of Plan                                            4443

ARTICLE XI. RETENTION OF JURISDICTION                                                              4443

               A.      Retention of Jurisdiction                                                   4443
               B.      Post-Confirmation Modification of Plan                                        46
               C.      Consent to Jurisdiction                                                     4746

ARTICLE XII. MISCELLANEOUS PROVISIONS                                                              4746

               A.      Immediate Binding Effect                                                    4746
               B.      Additional Documents                                                        4746
               C.      FFIC Settlement Agreement and FFIC Amendment                                  47
               D.      Payment of Statutory Fees                                                     47
               E.      Tax Reporting and Compliance                                                4847
               F.      Reservation of Rights                                                       4847
               G.      Successors and Assigns                                                      4847
Case 19-10118-KJC      Doc 155-1        Filed 03/17/19   Page 5 of 27
                       TABLE OF CONTENTS
                           (Continued)

   H.      Notices                                                      4847
   I.      Entire Agreement                                             5049
   J.      Governing Law                                                5049
   K.      Exhibits                                                     5049
   L.      Nonseverability of Plan Provisions                           5049
   M.      Closing of Chapter 11 Cases                                    50
   N.      Conflicts                                                      50
   O.      Further Assurances                                           5150
            Case 19-10118-KJC          Doc 155-1       Filed 03/17/19       Page 6 of 27



                                             EXHIBITS

Exhibit A    Asbestos Claims Indemnification Agreement
Exhibit B    Asbestos Personal Injury Claimant Release
Exhibit C    Asbestos Personal Injury Trust Agreement
Exhibit D    Asbestos Personal Injury Trust Distribution Procedures
Exhibit E    Asbestos Records Cooperation Agreement
Exhibit F    List of Debtor Product Lines
Exhibit G    Environmental Assumption and Indemnification Agreement
Exhibit H    List of Non-Debtor Affiliates
Exhibit I    Names and Affiliations of Future Claimants’ Representative, Asbestos Personal Injury Trustee,
             and Members of the Asbestos Personal Injury Trust Advisory Committee
Exhibit J    Assumed Executory Contract and Unexpired Lease List
Exhibit K    Reorganized Maremont’s Bylaws
Exhibit L    Reorganized Maremont’s Certificate of Incorporation
Exhibit M    List of Members of Reorganized Maremont Board and Reorganized Subsidiary Board, and List of
             Officers of Reorganized Maremont and Reorganized Subsidiaries
Exhibit N    FFIC Settlement Agreement




-
               Case 19-10118-KJC              Doc 155-1         Filed 03/17/19         Page 7 of 27



                  60.        “Environmental Assumption and Indemnification Agreement” means the Environmental
Assumption and Indemnification Agreement by and among the Reorganized Debtors, on the one hand, and Meritor
HVS and one or more additional Responsible Meritor Affiliates, on the other hand, and effective automatically as of
the Effective Date, pursuant to which (a) one or more Responsible Meritor Affiliates agrees to assume
Environmental Claims against the Debtors and (b) Meritor HVS agrees to indemnify, defend, pay the defense costs
for, and hold harmless the Reorganized Debtors and their affiliates from and against Environmental Claims and
associated costs, expenses, actions, Causes of Action, suits, controversies, damages, demands, debts, liabilities or
obligations of any nature, whether known or unknown, foreseen or unforeseen, existing or hereinafter arising,
liquidated or unliquidated, matured or not matured, contingent or direct, whether arising at common law, in equity
or under any statute, all as more specifically and to the extent set forth in such Environmental Assumption and
Indemnification Agreement, which shall be substantially in the form attached as Exhibit G hereto and, with respect
to any departures from Exhibit G, acceptable to the Debtors, Meritor HVS and the other applicable Responsible
Meritor Affiliate(s), the Asbestos Claimants Committee and the Future Claimants’ Representative, and consistent
with the terms of this Plan.

                   61.     “Environmental Sites” means real property locations historically used or owned by the
Debtors, including those located in (a) Easley, South Carolina; (b) Paulding, Ohio; (c) Capetown, South Africa; (d)
Marion/Zion, South Carolina; (e) Chickasha, Oklahoma; and (f) the third party disposal site known as the Hardage-
Criner site, in Hardage, Oklahoma.

                 62.      “Estate” means, with respect to each Debtor, the estate created as to such Debtor in its
Chapter 11 Case pursuant to section 541 of the Bankruptcy Code.

                  63.      “Everest” means Everest Reinsurance Company.

                 64.     “Everest Agreement” means that certain Confidential Settlement Agreement and
Release, dated as of September 1, 2005, by and between Maremont Corporation and Mt. McKinley Insurance
Company and Everest Reinsurance Company.

                    65.      “Exculpated Fiduciaries” means each of: (a) the Debtors; (b) the Reorganized Debtors;
(c) the official committee of asbestos personal injury claimants appointed in the Chapter 11 Cases, and its members,
solely in their respective capacities as such; (d) the Future Claimants’ Representative; and (e) with respect to each of
the foregoing Entities in clauses (a) through (d), each such Entity’s directors, officers, and professionals, in each
case solely in its capacity as such.

                66.     “Executory Contract” means any unexpired lease or executory contract to which one or
more of the Debtors is a party and that is subject to assumption or rejection pursuant to section 365 of the
Bankruptcy Code.

                  67.      “FFIC” means Fireman’s Fund Insurance Company.

                  68.       “FFIC Agreement” means that certain Settlement Agreement and Release, dated
November 15, 2010, by and among Maremont, Fireman’s Fund Insurance Company, and certain of their respective
parents, subsidiaries, affiliates, divisions, predecessors, successors, directors, officers, agents, employees and
assigns.

                69.      “FFIC AmendmentSettlement Agreement” means that certain amendment to the FFIC
Agreement set forth in Section IV.D of this Plan or as such amendment terms may be revised, modified, or
supplemented in form and substance acceptable to the Future Claimants’ Representative, the Asbestos Claimants
Committee, the Debtors, and FFIC.Permanent Settlement Agreement and Release entered into on March 15, 2019
between Maremont and FFIC, which agreement is attached hereto as Exhibit N.

                   70.     “File,” “Filed” or “Filing” means file, filed, or filing with the Bankruptcy Court or the
District Court in the Chapter 11 Cases.




                                                           7
              Case 19-10118-KJC              Doc 155-1        Filed 03/17/19        Page 8 of 27



in each case solely in its capacity as such (the “Meritor Release”). The Meritor Release will be effectuated
automatically upon the occurrence of the Effective Date.

                   2.      Maremont Contribution. On the Effective Date, the Debtors will transfer, or cause to be
transferred, to the Asbestos Personal Injury Trust (or, if the Asbestos Personal Injury Trust determines it would be
more beneficial, the Reorganized Debtors shall retain) the Maremont Insurance, the Maremont Contributed Cash,
and, to the extent not included in the Maremont Contributed Cash, the Meritor Contribution (the “Maremont
Contribution”). Also on the Effective Date, Maremont will contribute the Intercompany Receivables to the
Maremont Subsidiaries, thereby cancelling them, or, alternatively, cause the Intercompany Receivables to be
cancelled and discharged for no consideration.

C.      Restructuring

                  1.       On or prior to the Effective Date: (a) Maremont will contribute the Intercompany
Receivables to AVM, FRCOC, and MEP, respectively, as the Entities from which such receivables are owed,
thereby cancelling the Intercompany Receivables.

                 2.       On the Effective Date: (a) all outstanding shares of Maremont will be cancelled; and
(b) simultaneously with the cancellation of such shares, Maremont will issue the Reorganized Maremont Stock to
the Asbestos Personal Injury Trust. Each of AVM, FRCOC, and MEP shall remain wholly owned subsidiaries of
Reorganized Maremont.

                   3.      The sequence of the foregoing transactions and other Restructuring Transactions will be
set forth in the Implementation Step Plan.

D.      Insurance Agreements

         Pursuant to Bankruptcy Rule 9019, and in consideration for the treatment of FFIC, Everest, Mt. McKinley,
and Zurich, respectively, as Settling Insurers under the Plan, and other benefits provided under the Plan, the
following treatment of the FFIC Agreement, the Zurich Agreement, and the Everest Agreement shall constitute a
good faith compromise and settlement of such agreements, effective upon the occurrence of the Effective Date with
no further action required:

                 1. FFIC Agreement. The FFIC Amendment shall become effective as of the Effective Date of the
Plan with no further action required by FFIC or the Debtors. The FFIC Amendment shall include the following
terms:

                          (a) FFIC shall acknowledge the remaining indemnity obligations under policies XLX 136
                                  64 170 (June 30, 1980-June 30, 1981) and XLX 143 63 10 (June 30, 1981-June
                                  30, 1982), which obligations were approximately $7.4 million as of the
                                  commencement of the Solicitation.

                          (b) FFIC shall reimburse the Debtors for any invoices that remain outstanding under the
                                  FFIC Agreement as of the Effective Date and such amount shall be paid directly
                                  to the Asbestos Personal Injury Trust;.

                          (c) FFIC shall agree that Allocated Expenses (as defined in the FFIC Agreement) shall
                                  include (i) any and all Allowed Administrative Expense Claims and (ii)
                                  Asbestos Personal Injury Trust Expenses.

                          (d) After the Effective Date, FFIC shall pay any and all invoices submitted by the
                                   Asbestos Personal Injury Trust within thirty (30) days of receipt of such
                                   invoices. The invoices shall include the following details: (i) the name of the
                                   holder of the Asbestos Personal Injury Claim; (ii) the last four digits of such
                                   claimant’s social security number; (iii) such claimant’s disease; and (iv) the



                                                         24
Case 19-10118-KJC       Doc 155-1        Filed 03/17/19       Page 9 of 27



               applicable claim amount. Upon request, the Asbestos Personal Injury Trust
               shall provide FFIC with copies of the releases evidencing the underlying
               indemnity payments.

       (e) FFIC shall have no further audit rights or right to information regarding Asbestos
               Personal Injury Claims with respect to the Debtor or the Reorganized Debtor,
               and shall have no opportunity to audit any cost of or payment by the Asbestos
               Personal Injury Trust.




                                    25
              Case 19-10118-KJC              Doc 155-1         Filed 03/17/19        Page 10 of 27



                    1.      FFIC Agreement. Notwithstanding any other provision of the Plan, subject to all of the
terms and conditions of the FFIC Settlement Agreement, the FFIC Agreement, as amended pursuant to the FFIC
Amendment, shall be assumedrejected by the Debtors and assigned to the Asbestos Personal Injury Trust effective
automatically as of the Effective Date, without the need for any further action by any party. Following such
assumption and assignment, the Asbestos Personal Injury Trust shall have all of the benefits and obligations of the
Debtors under the FFIC Agreement, as amended pursuant to the FFIC Amendment. In exchange, the Debtors shall
treat FFIC as a Settling Insurer under the Plan. In the event that the FFIC Amendment is not approved as part of
this PlanAs of the Effective Date, the Reorganized Debtors and FFIC shall be bound by, and shall have the rights
and obligations set forth in, the FFIC Settlement Agreement. Upon the payment by FFIC of the Settlement Amount
(as defined in the FFIC Settlement Agreement), FFIC shall not be a Settling Insurer under thethis Plan and the
Debtors, with the consent of the Asbestos Claimants Committee and the Future Claimants’ Representative, reserve
the right to reject the FFIC Agreement.

                   2.       Everest Agreement. Notwithstanding any other provision of the Plan, the Everest
Agreement shall be rejected by the Debtors effective automatically as of the Effective Date, without the need for
any further action by any party. In exchange for the treatment of Everest and Mt. McKinley as Settling Insurers
under the Plan, Everest and Mt. McKinley shall agree to waive any and all claims they may have against the
Debtors and the Asbestos Personal Injury Trust including, but not limited to, any claims arising under the Everest
Agreement, and shall fully release all rights, claims, and defenses available under the Everest Agreement, regardless
of whether the Everest Agreement is ultimately determined by the Court to be an Executory Contract. In the event
that Everest and Mt. McKinley do not consent to such waiver and release, Everest and Mt. McKinley shall not be
Settling Insurers under the Plan.

                   3.        Zurich Agreement. Notwithstanding any other provision of the Plan, the Zurich
Agreement shall be rejected by the Debtors effective automatically as of the Effective Date, without the need for
any further action by any party. In exchange for the treatment of Zurich as a Settling Insurer under the Plan, Zurich
shall agree to waive any and all claims it may have against the Debtors and the Asbestos Personal Injury Trust
including, but not limited to, any claims arising under the Zurich Agreement for a refund payment or otherwise, and
shall fully release all rights, claims, and defenses available under the Zurich Agreement, regardless of whether the
Zurich Agreement is ultimately determined by the Court to be an Executory Contract. In the event that Zurich does
not consent to such waiver and release, Zurich shall not be a Settling Insurer under the Plan.

E.       Asbestos Personal Injury Trust

                 1.       Creation of the Asbestos Personal Injury Trust. On the Effective Date, the Asbestos
Personal Injury Trust shall be established in accordance with the Plan Documents, the Asbestos Personal Injury
Trust Documents, and section 524(g) of the Bankruptcy Code and managed pursuant to the terms and conditions of
the Asbestos Personal Injury Trust Documents. On the Effective Date, the Asbestos Records Cooperation
Agreement shall become effective and the Debtors’ asbestos records shall be treated in accordance therewith.

                   2.       Purpose of the Asbestos Personal Injury Trust. The purpose of the Asbestos Personal
Injury Trust shall be to assume all liabilities and responsibility for all Asbestos Personal Injury Claims, and, among
other things, to: (a) direct the processing, liquidation, and payment of all compensable Asbestos Personal Injury
Claims in accordance with this Plan, the Asbestos Personal Injury Trust Agreement, the Asbestos Personal Injury
Trust Distribution Procedures and the Confirmation Order; (b) preserve, hold, manage, and maximize the assets of
the Asbestos Personal Injury Trust for use in paying and satisfying Asbestos Personal Injury Claims; and (c) qualify
at all times as a qualified settlement fund. The Asbestos Personal Injury Trust shall use the Asbestos Personal
Injury Trust’s assets and income to resolve Asbestos Personal Injury Claims in accordance with the Asbestos
Personal Injury Trust Agreement and the Asbestos Personal Injury Trust Distribution Procedures in such a way that
Holders of Asbestos Personal Injury Claims are treated fairly, equitably, and reasonably in light of the finite assets
available to satisfy such Claims, and shall otherwise comply in all respects with the requirements of a trust
established pursuant to section 524(g)(2)(B) of the Bankruptcy Code.




                                                          26
             Case 19-10118-KJC             Doc 155-1        Filed 03/17/19       Page 11 of 27



                  3.      Except as provided in the Plan or the Confirmation Order, the Debtors, the
Reorganized Debtors, and any and all Entities seeking to exercise the rights of any Debtor’s Estate, in each
case, whether individually or collectively, including, without limitation, any successor to any Debtor or any
Debtor’s Estate representative appointed or selected pursuant to the applicable provisions of the Bankruptcy
Code, are permanently enjoined from taking any of the following actions on account of or based upon any
and all Claims, obligations, suits, judgments, remedies, damages, Demands, debts, rights, Causes of Action
and liabilities released pursuant to this Section VIII.E: (a) commencing or continuing any action or other
proceeding against the Released Parties or the Non-Estate Representative Released Parties or their respective
property; (b) enforcing, attaching, collecting or recovering any judgment, award, decree or order against the
Released Parties or the Non-Estate Representative Released Parties or their respective property; (c) creating,
perfecting or enforcing any Encumbrance against the Released Parties or the Non-Estate Representative
Released Parties or their respective property; (d) asserting any setoff, right of subrogation, or recoupment of
any kind against any obligation due the Released Parties or the Non-Estate Representative Released Parties
or against their respective property; and (e) commencing or continuing any action, in any manner and in any
place in the world, against the Released Parties or the Non-Estate Representative Released Parties that does
not comply with or is inconsistent with the provisions of the Plan or the Confirmation Order.
Notwithstanding the foregoing, the rights of the Debtors and the Reorganized Debtors, and any and all
Entities seeking to exercise the rights of any Debtor’s Estate, against FFIC under the FFIC Agreement shall
not be released and shall be preserved as set forth in the Plan.

F.      Release by Holders of Claims and Interests

                 1.         As of the Effective Date, for good and valuable consideration, the adequacy of
which is hereby confirmed, each Holder of a Claim against, or Interest in, any of the Debtors who receives a
Distribution pursuant to the Plan or who votes to approve the Plan shall be deemed to forever release, waive,
and discharge all claims, obligations, suits, judgments, remedies, damages, Demands, debts, rights, Causes of
Action and liabilities whatsoever against the Released Parties and the Non-Estate Representative Released
Parties, whether known or unknown, liquidated or unliquidated, fixed or contingent, foreseen or unforeseen,
matured or unmatured, existing or hereinafter arising, in law, equity or otherwise, based in whole or in part
upon any act or omission, transaction, or occurrence taking place on or prior to the Effective Date in any
way relating to the Debtors, the Estate, the conduct of the Debtors’ business, the Chapter 11 Cases, this Plan
or the Reorganized Debtors (other than the rights under this Plan, the Plan Documents, and the contracts,
instruments, releases and other agreements or documents delivered or to be delivered hereunder), including,
for the avoidance of doubt, any and all Causes of Action that the Holder of an Asbestos Personal Injury
Claim, the Asbestos Personal Injury Trust, or the Future Claimants Representative did or could have
commenced against any officer or director of any of the Debtors (in such capacity) that is based upon or
arising from any acts or omissions of such officer or director occurring prior to the Effective Date on account
of such Asbestos Personal Injury Claim, to the fullest extent permitted under section 524(g) of the
Bankruptcy Code and applicable law (as now in effect or subsequently extended); provided, however, that
nothing contained in this Section VIII.F.1 is intended to (a) operate as a release of (i) any claims, debts,
obligations, rights, suits, damages, actions, causes of action, remedies, and liabilities of the United States or
any enforcement or regulatory agency thereof; (ii) any claims, debts, obligations, rights, suits, damages,
actions, causes of action, remedies, and liabilities of any State or any enforcement or regulatory agency of
any State, under state or federal environmental laws; or (iii) any criminal liability under the laws of the
United States or any State, or (b) affect the treatment of Asbestos Personal Injury Claims pursuant to this
Plan and the channeling of Asbestos Personal Injury Claims pursuant to the Asbestos Personal Injury
Channeling Injunction; provided, further, that the releases set forth in this Section VIII.F.1 shall not be
granted or be deemed to have been granted by any Entity who returns the Opt-Out Election Form, within
thirty (30) days after entry of the Effective Date, to the address specified on the Opt-Out Election Form,
specifying that such Entity elects not to grant the releases contained in this Section VIII.F.1. Any election in
the Opt-Out Election Form not to grant the releases contained in this Section VIII.F.1. shall not affect or
alter the requirement that all Holders of Asbestos Personal Injury Claims must execute an Asbestos Personal
Injury Claimant Release as a precondition to receiving payment on account of their Asbestos Personal Injury
Claims from the Asbestos Personal Injury Trust.




                                                       40
              Case 19-10118-KJC                Doc 155-1         Filed 03/17/19         Page 12 of 27



                                                ARTICLE XI.
                                         RETENTION OF JURISDICTION

A.       Retention of Jurisdiction

         Pursuant to sections 105(a) and 1142 of the Bankruptcy Code, the Bankruptcy Court and, to the extent
applicable, the District Court, shall, to the fullest extent permitted by law, retain jurisdiction over all matters arising
out of and related to the Chapter 11 Cases and the Plan, including, among other things, jurisdiction to:

                            (a)       hear and determine any and all objections to and proceedings involving the
                                      allowance, estimation, classification, and subordination of Claims that have
                                      been or properly should have been brought in the Bankruptcy Court (other than
                                      Asbestos Personal Injury Claims) or Interests;

                            (b)       hear and determine all objections to the termination of the Asbestos Personal
                                      Injury Trust;

                            (c)       hear and determine such other matters that may be set forth in or arise in
                                      connection with the Plan, the Confirmation Order, the Asbestos Personal Injury
                                      Channeling Injunction, or the Asbestos Personal Injury Trust Agreement;

                            (d)       hear and determine any proceeding that involves the validity, application,
                                      construction, enforceability, or modification of the Asbestos Personal Injury
                                      Channeling Injunction;

                            (e)       hear and determine any conflict or other issues that may arise in the Chapter 11
                                      Cases, including the implementation and enforcement of all orders entered by
                                      the Bankruptcy Court in the Chapter 11 Cases, and in the administration of the
                                      Asbestos Personal Injury Trust;

                            (f)       enter such orders as are necessary to implement and enforce the releases and
                                      injunctions described herein, including, if necessary, in connection with
                                      application of the protections afforded by section 524 of the Bankruptcy Code
                                      and/or the Plan to the Protected Parties;

                            (g)       hear and determine any and all applications for allowance of Professional Fee
                                      Claims and any other fees and expenses authorized to be paid or reimbursed
                                      under the Bankruptcy Code or the Plan;

                            (h)       enter such orders authorizing non-material modifications to the Plan as may be
                                      necessary to comply with section 468B of the Internal Revenue Code;

                            (i)       hear and determine any applications pending on the Effective Date for the
                                      assumption, assumption and assignment, or rejection, as the case may be, of
                                      Executory Contracts to which any Debtor is a party, and to hear and determine
                                      and, if necessary, liquidate any and all Claims arising therefrom;

                            (j)       hear and determine any proceeding to enforce the provisions of the FFIC
                                      Settlement Agreement;

                            (k)       (j) hear and determine any and all applications, Claims, causes of action,
                                      adversary proceedings, and contested or litigated matters that may be pending in
                                      the Chapter 11 Cases on the Effective Date or commenced by one or more
                                      Debtors or any other party in interest (including, without limitation, the




                                                            48
Case 19-10118-KJC      Doc 155-1         Filed 03/17/19         Page 13 of 27



              Asbestos Personal Injury Trust) in the Chapter 11 Cases subsequent to the
              Effective Date;

        (l)   (k) consider any modifications of the Plan, and remedy any defect or omission
              or reconcile any inconsistency or make any other necessary modifications in or
              to the Plan, the Asbestos Personal Injury Trust Documents or any order of the
              Bankruptcy Court, including the Confirmation Order, as may be necessary to
              carry out the purposes and intent of the Plan, to the extent authorized by the
              Bankruptcy Code and the Bankruptcy Rules; provided, that there shall be no
              modification made at any time that would reduce or eliminate any of the
              protections provided herein to the Protected Parties or releases provided
              hereunder;

        (m)   (l) hear and determine all controversies, suits, and disputes that may arise in
              connection with the interpretation, enforcement, or consummation of the Plan or
              any Entity’s obligations hereunder and issue orders in aid of confirmation,
              consummation and execution of the Plan to the extent authorized by section
              1142 of the Bankruptcy Code, including, but not limited to, compelling the
              conveyance of property and other performance contemplated under the Plan and
              documents executed in connection herewith;

        (n)   (m) hear and determine all questions and disputes and enter such orders or
              judgments, including, but not limited to, injunctions, as are necessary to (i)
              enforce the title, rights and powers of the Reorganized Debtors and the Asbestos
              Personal Injury Trust, and (ii) enable Holders of Claims to pursue their rights
              against any Entity that may be liable therefor pursuant to applicable law or
              otherwise;

        (o)   (n) hear and determine any proposed compromise and settlement of any Claim
              against or cause of action by or against any Debtor that has been or properly
              should have been brought in the Bankruptcy Court to the extent requested by the
              Reorganized Debtors;

        (p)   (o) hear and determine any timely objections to Administrative Expense Claims
              asserted or to Proofs of Claim filed, both before and after the Confirmation
              Date, including any objections to the classification of any Claim, and to allow or
              disallow any Disputed Claim, in whole or in part;

        (q)   (p) hear and determine matters concerning state, local and federal taxes, tax
              refunds, tax attributes, tax benefits, and similar or related matters with respect to
              Maremont, the Reorganized Debtors, or the Asbestos Personal Injury Trust
              arising on or prior to the Effective Date, arising on account of transactions
              contemplated by the Plan Documents, or relating to the period of administration
              of the Chapter 11 Cases;

        (r)   (q) hear and determine such other matters as may be set forth in the
              Confirmation Order or other orders of the Bankruptcy Court, or which may arise
              in connection with the Plan, the Confirmation Order, or the Effective Date, as
              may be authorized under the provisions of the Bankruptcy Code or any other
              applicable law;

        (s)   (r) hear and determine all controversies, suits, and disputes that may arise in
              connection with the interpretation, enforcement, or consummation of the Plan or




                                    49
              Case 19-10118-KJC              Doc 155-1         Filed 03/17/19        Page 14 of 27



                                    any Entity’s obligations hereunder, including, but not limited to, performance of
                                    the Debtors’ duties under the Plan;

                           (t)      (s) hear and determine all controversies, suits, and disputes regarding
                                    interpretation or enforcement of the Asbestos Claims Indemnification
                                    Agreement;

                           (u)      (t) enforce remedies upon any default under the Plan;

                           (v)      (u) hear and determine any other matter not inconsistent with the Bankruptcy
                                    Code;

                           (w)      (v) hear and determine any claim that in any way challenges or is based on any
                                    provision in the Confirmation Order; and

                           (x)      (w) enter a final decree closing the Chapter 11 Cases.

         If and to the extent that the Bankruptcy Court is not permitted under applicable law to exercise jurisdiction
over any of the matters specified above, the reference to the “Bankruptcy Court” in the preamble to this
Section XI.A shall be deemed to be a reference to the “District Court.” Notwithstanding anything in this
Section XI.A to the contrary, the Asbestos Personal Injury Trust Agreement and the Asbestos Personal Injury Trust
Distribution Procedures shall govern the satisfaction of Asbestos Personal Injury Claims and the forum in which
Asbestos Personal Injury Claims shall be determined.

B.       Post-Confirmation Modification of Plan

         Subject to the limitations contained herein and in the other Plan Documents, and except as otherwise
ordered by the Bankruptcy Court, the Plan Proponents, with the consent of the Asbestos Claimants Committee and
the Future Claimants’ Representative, which consent may not be unreasonably withheld, may alter, amend, or
modify the Plan or any exhibits thereto under section 1127(b) of the Bankruptcy Code and in accordance with the
Plan Documents, at any time after the entry of the Confirmation Order and prior to substantial consummation of the
Plan (1) in accordance with the requirements of sections 1122 and 1123 of the Bankruptcy Code, or (2) to remedy
any defect or omission or reconcile any inconsistency in the Plan in such manner as may be necessary to carry out
the purpose and intent of the Plan either with Bankruptcy Court approval or, so long as the interests of the Holders
of Allowed Claims are not adversely affected thereby in any material respect, without Bankruptcy Court approval.
A Holder of a Claim that has accepted or rejected the Plan shall be deemed to have accepted or rejected, as the case
may be, the Plan as modified, unless, within the time fixed by the Bankruptcy Court, if any, such Holder changes its
previous acceptance or rejection, to the extent such Holder is afforded the opportunity to do so under section
1127(d) of the Bankruptcy Code.

         After the Effective Date, the Reorganized Debtors, Meritor, or the Asbestos Personal Injury Trust, as
applicable, may remedy any defects or omissions or reconcile any inconsistencies in the Plan Documents for the
purpose of implementing the Plan in such manner as may be necessary to carry out the purposes and intent of the
Plan, so long as the interests of the Holders of Allowed Claims and other applicable parties-in-interest are not
adversely affected thereby.

         Notwithstanding anything in this Article XI, there shall be no modification to the Plan made at any time
that would reduce or eliminate any of the protections provided herein, or in the releases provided hereunder, to the
Protected Parties, without the consent of Meritor and the Debtors or Reorganized Debtors, as applicable.

C.       Consent to Jurisdiction

         Upon default under the Plan, the Debtors, the Reorganized Debtors, Meritor, the Asbestos Personal Injury
Trust, the Asbestos Personal Injury Trustee, the Asbestos Personal Injury Trust Advisory Committee, and the Future




                                                          50
              Case 19-10118-KJC             Doc 155-1         Filed 03/17/19        Page 15 of 27



Claimants’ Representative, respectively, consent to the jurisdiction of the Bankruptcy Court, and agree that it shall
be the preferred forum for all proceedings relating to any such default.

                                              ARTICLE XII.
                                       MISCELLANEOUS PROVISIONS

A.       Immediate Binding Effect

         Notwithstanding Federal Bankruptcy Rules 3020(e), 6004(h), or 7062 or otherwise, upon the occurrence of
the Effective Date, the terms of the Plan and the documents and instruments contained in the Plan Supplement shall
be immediately effective and enforceable and deemed binding upon the Debtors, the Reorganized Debtors, and any
and all Holders of Claims or Interests (irrespective of whether their Claims or Interests are deemed to have accepted
the Plan), all Entities that are parties to or are subject to the settlements, compromises, releases, discharges, and
injunctions described in the Plan, each Entity acquiring property under the Plan, and any and all non-Debtor parties
to Executory Contracts. The Confirmation Order shall contain a waiver of any stay of enforcement otherwise
applicable, including pursuant to Bankruptcy Rule 3020(e) and 7062. Upon Confirmation of the Plan, the
Confirmation Order shall be deemed to be in recordable form, and shall be accepted by any recording officer for
filing and recording purposes without further or additional orders, certifications, or other supporting documents.

B.       Additional Documents

         On or before the Effective Date, the Debtors may File with the Bankruptcy Court such agreements and
other documents as may be necessary or appropriate to effectuate and further evidence the terms and conditions of
the Plan. The Debtors or Reorganized Debtors, as applicable, and all Holders receiving Distributions pursuant to
the Plan and all other parties in interest shall, from time to time, prepare, execute, and deliver any agreements or
documents and take any other actions as may be necessary or advisable to effectuate the provisions and intent of the
Plan.

C.       FFIC Settlement Agreement and FFIC Amendment

         Except in the event that the FFIC Amendment is not approved as part of this Plan, theThe terms and
conditions of the FFIC Settlement Agreement, as amended pursuant to the FFIC Amendment, are expressly
incorporated into this Plan.

D.       Payment of Statutory Fees

         All fees payable pursuant to section 1930(a) of the Judicial Code, as determined by the Bankruptcy Court
at the Confirmation Hearing shall be paid on or prior to the Effective Date. On and after the Effective Date, each
Reorganized Debtor (individually or collectively with the other Reorganized Debtors) shall pay all such fees when
due and payable, and shall file with the Bankruptcy Court quarterly reports in a form reasonably acceptable to the
U.S. Trustee, until that particular Reorganized Debtor’s case has been closed, converted or dismissed, whichever
occurs first.

E.       Tax Reporting and Compliance

         In connection with the Plan and all instruments issued in connection therewith and Distributions thereon,
the Debtors and the Reorganized Debtors shall comply with all withholding and reporting requirements imposed by
any federal, state, local or foreign taxing authority and all Distributions hereunder shall be subject to any such
withholding and reporting requirements. No Holder of an Allowed Claim against the Debtors shall effectuate any
withholding with respect to the cancellation or satisfaction of such Allowed Claim under the Plan. Reorganized
Maremont is hereby authorized to request an expedited determination of taxes under section 505(b) of the
Bankruptcy Code for all taxable periods of Maremont ending after the Petition Date through and including the
Effective Date of the Plan.




                                                         51
             Case 19-10118-KJC   Doc 155-1    Filed 03/17/19      Page 16 of 27



Dated: March 1217, 2019
       Wilmington, Delaware

                                       MAREMONT CORPORATION, on behalf of itself and each
                                       of the other Debtors


                                       By: /s/ Carl D. Anderson, II
                                       Name: Carl D. Anderson, II
                                       Title: Chairman and Sole Officer

COUNSEL:

/s/ Norman L. Pernick


James F. Conlan
Andrew F. O’Neill
Allison Ross Stromberg
Blair M. Warner
SIDLEY AUSTIN LLP
One South Dearborn Street
Chicago, Illinois 60603
Telephone: (312) 853-7000
Facsimile: (312) 853-7036

- and -

Norman L. Pernick
J. Kate Stickles
COLE SCHOTZ P.C.
500 Delaware Avenue, Ste. 1410
Wilmington, DE 19801
Telephone: (302) 652-3131
Facsimile: (302) 652-3117




-
Case 19-10118-KJC    Doc 155-1     Filed 03/17/19   Page 17 of 27



                            Exhibit N

                    FFIC Settlement Agreement
               Case 19-10118-KJC    Doc 155-1     Filed 03/17/19    Page 18 of 27



                   PERMANENT SETTLEMENT AGREEMENT AND RELEASE

        This Permanent Settlement Agreement and Release (the “Agreement,” as defined below)
is entered into on March 15, 2019 between Maremont Corporation (“Maremont”) and Fireman’s
Fund Insurance Company (“FFIC”) (collectively referred to as “Parties,” as defined below).

                                         RECITALS

        WHEREAS, FFIC issued policy number XLX 136 64 70 (June 30, 1980-June 30, 1981)
and policy number XLX 143 63 10 (June 30, 1981-March 10, 1982) to Maremont (the
“Policies,” as defined below); and

     WHEREAS, Maremont is and will be subject to Asbestos Personal Injury Claims and
Demands; and

      WHEREAS, Maremont and FFIC are signatories to the June 19, 1985 Agreement
Concerning Asbestos-Related Claims (the “Wellington Agreement”); and

      WHEREAS, Maremont and FFIC are parties to the November 15, 2010 Settlement
Agreement and Release (the “FFIC Agreement”); and

        WHEREAS, Maremont, Maremont Exhaust Products, Inc, AVM, Inc, and Former Ride
Control Operating Company. Inc. (f/k/a ArvinMeritor, a Delaware corporation) (collectively, the
“Debtors”) filed the Chapter 11 Cases and intend to seek confirmation of the Plan that provides
protection pursuant to §524(g) of the Bankruptcy Code against Asbestos Personal Injury Claims
and Demands to certain Protected Parties, including Settling Insurers, and channel Asbestos
Personal Injury Claims and Demands to the Asbestos Personal Injury Trust; and

       WHEREAS, on February 4, 2019, the United States Trustee for the District of Delaware
appointed the Committee of Asbestos Personal Injury Claimants in the Chapter 11 Cases (the
“Committee”); and

       WHEREAS, on March 13, 2019, the Bankruptcy Court entered an order appointing
James L. Patton, Jr. as the Future Claimants’ Representative (“FCR”); and

       WHEREAS, Debtors filed the Plan on January 22, 2019, which, among other things,
provides for the FFIC Amendment; and

       WHEREAS, FFIC has raised various issues concerning the FFIC Amendment and the
Plan and their potential impact on FFIC’s contractual rights under the Policies, the Wellington
Agreement, the FFIC Agreement, and applicable law; and

       WHEREAS, Maremont has demanded that FFIC pay certain costs and expenses
associated with the Chapter 11 Cases and the Asbestos Personal Injury Trust and its operations,
and FFIC disputes any obligation under the FFIC Agreement or the Policies to pay or reimburse
such costs and expenses; and
                                              1
ACTIVE 241146552
            Case 19-10118-KJC         Doc 155-1      Filed 03/17/19     Page 19 of 27



        WHEREAS, representatives of the Debtors, Committee, and the FCR (together, the “Plan
Proponents”), on the one hand, and FFIC, on the other hand, engaged in negotiations to resolve
all disputes among them with respect to coverage under the Policies, the FFIC Agreement, and
the Wellington Agreement, including disputes that have arisen or may arise in the future with
respect to the Plan; and

         WHEREAS, in consideration of payment of the Settlement Amount and other
consideration as more fully set forth herein, the Parties intend to adopt, by way of compromise
and release, a full and final settlement that releases and terminates all rights, obligations, and
liabilities of FFIC and Maremont arising out of, relating to, and/or in connection with the
Policies or FFIC Agreement; and

       WHEREAS, the Parties are entering into this Agreement in good faith and as the result of
arms-length negotiations between the Plan Proponents and FFIC.

       NOW, THEREFORE, in full consideration of the foregoing and the mutual agreements
contained herein, the Parties agree as follows:

                                         AGREEMENTS

1.      DEFINITIONS

        As used in this Agreement, the following terms shall have the following meanings.
Capitalized terms not specifically defined in this Agreement shall have the meanings set forth in
the Plan as filed on January 22, 2019 at Doc. No. 10.

       (a) “Affiliate” means an Entity that is an affiliate of, or an Entity that is affiliated with,
another specified Entity because it directly, indirectly, or through one or more intermediates,
controls, is controlled by, or is under common control with the other specified Entity.

      (b) “Agreement” shall mean this Permanent Settlement Agreement and Release, as the
same may be modified in accordance with its provisions.

          (d) “Claim” means any and all past, present, or future, actual, alleged or potential,
liability, duty, obligation, claim, debt, demand, allegation, action, damages, suit, expense, loss,
cost, assertion of liability, and/or cause of action of any type whatsoever, whether in law, in
equity, in admiralty, or otherwise, and whether or not presently known, contractual or
extracontractual (including without limitation any claims for “bad faith,” unfair claims practices,
or breach of any implied duty of good faith and fair dealing).

        (e) “Execution Date” means the earliest date on which this Agreement is signed by all of
the Parties and persons contemplated to sign the Agreement.

        (f) “FFIC Parties” means: (i) FFIC, as it exists on the Execution Date, along with (ii)
each of its predecessors, successors, Affiliates, (iii) any joint venture in which FFIC has
participated as of the Execution Date, and (iv) all of the officers, directors, employees, agents,
representatives, members, and attorneys of any of the foregoing, solely in their capacity as such.
FFIC Parties also shall include any Entity that acquired or acquires FFIC, or becomes successor

                                                 2
           Case 19-10118-KJC         Doc 155-1      Filed 03/17/19    Page 20 of 27



in interest to FFIC through assignment, merger, or otherwise, but only to the extent that such
successor succeeds to FFIC’s rights or obligations as they existed on the Execution Date.

        (g) “Maremont Parties” means: (i) Maremont Corporation, along with (ii) each of its
predecessors, successors, Affiliates (including but not limited to the Debtors), (iii) any joint
venture in which Maremont has participated as of the Execution Date, (iv) each Entity insured or
allegedly insured under the Policies, and (v) all of the officers, directors, employees, agents,
representatives, members, and attorneys of any of the foregoing, solely in their capacity as such.
Maremont Parties also shall include any Entity that acquired or acquires Maremont, or becomes
successor in interest to Maremont through assignment, merger, or otherwise, but only to the
extent that such successor succeeds to Maremont’s rights or obligations as they existed on the
Execution Date.

       (h) “Party” means a signatory of this Agreement; “Parties” means the Maremont Parties
and the FFIC Parties, together.

       (i) “Policies” means (i) FFIC policies XLX 136 64 70 and XLX 143 63 10 issued to
Maremont; and (ii) any and all known and unknown liability insurance policies ever issued by
the FFIC Parties to any Maremont Party, or that potentially or actually provides coverage to any
Maremont Party for any Asbestos Personal Injury Claim or other Claims.

       (j) “Settlement Amount” means Eight Million Dollars ($8,000,000).

       (k) “Settlement Effective Date” means the first Business Day upon which the Debtors
have provided notice to FFIC pursuant to Section 10 of this Agreement that the Effective Date
has occurred.

2.      Settlement Payment

        (a) Within 28 days after the Settlement Effective Date, FFIC shall pay the Settlement
Amount to Maremont pursuant to the instructions to be provided with the notice to FFIC that the
Effective Date has occurred.

        (b) Maremont hereby acknowledges that FFIC is not acting as a volunteer in paying the
Settlement Amount, and FFIC’s payment of the Settlement Amount reflects potential liabilities
and obligations to Maremont that FFIC allegedly is obligated to pay under the Policies on
account of certain Claims.




                                                3
           Case 19-10118-KJC         Doc 155-1       Filed 03/17/19     Page 21 of 27



3.      Full and Mutual Releases

       (a) Release of the FFIC Parties By The Maremont Parties

       In consideration of FFIC’s paying the Settlement Amount, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the
Maremont Parties hereby irrevocably and forever settle, remise, release, covenant not to sue, and
discharge the FFIC Parties from and with respect to any and all Claims that the Maremont Parties
ever had, now have, or hereafter may have under, arising out of, connected to, and/or in
connection with the Policies or the FFIC Agreement, and the FFIC Parties shall be irrevocably
released from all Claims under, arising out of, related to, and/or in connection with the Policies,
including but not limited to:

       i. Claims for insurance coverage and/or other obligations under the Policies, the
       FFIC Agreement, and/or the Wellington Agreement;

       ii. Claims under, arising out of, related to, and/or in connection with any act,
       omission, representation, or conduct of any sort under, arising from, related to,
       and/or in connection with the Policies, the FFIC Agreement, and/or the
       Wellington Agreement;

       iii. Claims for any form of extra-contractual liability under, arising out of, related
       to, and/or in connection with the Policies, including Claims for punitive or
       exemplary damages, antitrust or unfair competition, breach of any duty of good
       faith and fair dealing, bad faith or other misconduct or alleged wrongdoing,
       breach of statutory duties, and/or breach of common law duties, such as, but not
       limited to, negligent undertaking, breach of fiduciary duty, and/or any other
       theory of extra-contractual liability.

The releases provided in this Section 3(a) shall not, however, relieve FFIC of any of its
obligations under this Agreement.

        For the avoidance of doubt, and without limitation, immediately upon FFIC’s payment of
the Settlement Payment, all past, present, and future claims of the Maremont Parties against the
FFIC Parties under, arising out of, related to, and/or in connection with the Policies, the FFIC
Agreement, and the Wellington Agreement shall be deemed to be fully and finally released and
extinguished; and the FFIC Parties shall have no further obligations under, arising out of, related
to, and/or in connection with the Policies, the FFIC Agreement, or the Wellington Agreement.

       (b) Release of the Maremont Parties By The FFIC Parties

        In consideration of the releases and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the FFIC Parties hereby irrevocably and
forever settle, remise, release, covenant not to sue, and discharge the Maremont Parties from and
with respect to any and all Claims that the FFIC Parties ever had, now have, or hereafter may
have under, arising out of, connected to, and/or in connection with the Policies or the FFIC
Agreement, and the Maremont Parties shall be irrevocably released from all Claims under,
arising out of, related to, and/or in connection with the Policies, including but not limited to:


                                                 4
            Case 19-10118-KJC         Doc 155-1       Filed 03/17/19     Page 22 of 27



       i. Obligations under the Policies, the FFIC Agreement, and/or the Wellington
       Agreement;

       ii. Claims under, arising out of, related to, and/or in connection with any act,
       omission, representation, or conduct of any sort under, arising from, related to,
       and/or in connection with the Policies, the FFIC Agreement, and/or the
       Wellington Agreement;

       iii. Claims for any form of extra-contractual liability under, arising out of, related
       to, and/or in connection with the Policies, including Claims for punitive or
       exemplary damages, antitrust or unfair competition, breach of any duty of good
       faith and fair dealing, bad faith or other misconduct or alleged wrongdoing,
       breach of statutory duties, and/or breach of common law duties, such as, but not
       limited to, negligent undertaking, breach of fiduciary duty, and/or any other
       theory of extra-contractual liability.

        The releases provided in this Section 3(b) shall not, however, relieve FFIC of any of its
obligations under this Agreement.

        For the avoidance of doubt, and without limitation, immediately upon FFIC’s payment of
the Settlement Payment, all past, present, and future claims of the FFIC Parties against the
Maremont Parties under, arising out of, related to, and/or in connection with the Policies, the
FFIC Agreement, and the Wellington Agreement shall be deemed to be fully and finally released
and extinguished; and the Maremont Parties shall have no further obligations under, arising out
of, related to, and/or in connection with the Policies, the FFIC Agreement, or the Wellington
Agreement.

        (c) The Parties understand and acknowledge that (i) Claims that have been or may be
asserted against Maremont or the Asbestos Personal Injury Trust may increase or decrease in
amount or in severity over time and may include progressive, cumulative, unknown, and/or
unforeseen elements and (ii) there may be hidden, unknown, and unknowable damages, defense
expenses, or other costs related to such Claims. Each of the Parties acknowledges and agrees that
it nevertheless willingly enters into this Agreement, including the releases set forth in this
Section 3. Likewise, each of the Parties expressly assumes the risk that Claims, acts, omissions,
matters, causes, or other facts or things arising out of, related to, and/or in connection with the
Policies, FFIC Agreement, or the Wellington Agreement may have occurred that one or more
Parties do not know or do not suspect to exist, and the Parties expressly assume the risk of new
or additional facts, Claims, or legal theories, or subsequent legal developments, that were not
known and/or could not be anticipated at the Execution Date. Each of the Parties waives, with
respect to the Claims released in this Agreement, the terms and provisions of any statute, rule, or
doctrine of common law that either (i) narrowly construes releases purporting by their terms to
release Claims in whole or in part under, arising out of, or related to, and/or in connection with
such acts, omissions, matters, causes, or things, or (ii) restricts or prohibits the releasing of such
Claims.

        (d) This settlement and the Agreement are explicitly acknowledged by all concerned to
be complete and effective notwithstanding any facts, legal theories, alleged mistakes,
misrepresentations, alleged duties to disclose, or failures to disclose that are presently known to,
or that subsequently become known to, FFIC, Maremont, or anyone else. This Agreement shall
                                                  5
           Case 19-10118-KJC         Doc 155-1       Filed 03/17/19    Page 23 of 27



not be subject to any claims of accident, unilateral mistake, mutual mistake, mistake of fact,
estoppel, rescission, or reformation, and/or comparable claims, as the Parties intend by this
Agreement permanently to resolve all present and future disputes.

       (e) The Parties acknowledge they have been advised by their respective legal counsel and
are familiar with the provisions of Section 1542 of the California Civil Code, which provides:

       A general release does not extend to claims that the creditor or releasing
       party does not know or suspect to exist in his or her favor at the time of the
       executing of the release, and that if known by him or her would have
       materially affected his or her settlement with the debtor or released party.

5.     Bankruptcy-Related Obligations

       (a) Before the Confirmation Hearing, Debtors shall file a revised Plan that (i) eliminates
any and all references to the “FFIC Amendment,” and includes a reference to this Agreement as
the “FFIC Settlement Agreement”, (ii) designates FFIC as a Settling Insurer, (iii) revises Section
IV.D.1 of the Plan to read as follows (or to include such other language agreed between
Maremont and FFIC):

       Notwithstanding any other provision of the Plan, and subject to all of the terms
       and conditions of the FFIC Settlement Agreement, the FFIC Agreement shall be
       rejected by the Debtors effective automatically as of the Effective Date, without
       the need for any further action by any Party. As of the Effective Date, the
       Reorganized Debtors and FFIC shall be bound by, and shall have the rights and
       obligations set forth in, the FFIC Settlement Agreement. Upon the payment by
       FFIC of the Settlement Amount (as defined in the FFIC Settlement Agreement),
       FFIC shall be a Settling Insurer under this Plan.

and (iv) revises Section XII.C of the Plan to provide as follows:

       FFIC Settlement Agreement. The terms and conditions of the FFIC Settlement
       Agreement are expressly incorporated into this Plan.

        (b) The Debtors shall submit to the Bankruptcy Court a proposed form order confirming
the Plan, as revised, that shall include language in form and substance agreed to by the Parties:
(i) approving this Agreement in its entirety, (ii) authorizing and directing the Debtors to perform
their obligations under this Agreement, (iii) directing FFIC to perform its obligations under this
Agreement, (iv) binding the Debtors’ bankruptcy estates to the terms and conditions of this
Agreement, (v) designating FFIC as a Settling Insurer, and (vi) containing a provision that the
Bankruptcy Court shall retain jurisdiction over any proceeding to enforce the provisions of this
Agreement to the fullest extent permissible under applicable law.

        (c)    It is a condition precedent to the Parties’ obligations under this Agreement that
authorized representatives of the Committee and the FCR indicate in writing that each consents
to (i) Maremont’s entry into this Agreement and (ii) the terms and conditions set forth in this
Agreement.



                                                 6
            Case 19-10118-KJC         Doc 155-1      Filed 03/17/19     Page 24 of 27



6.     Reinsurance Claims/Limitations on Reimbursement Claims

         (a) FFIC will be free to pursue reinsurance claims against any and all reinsurers or
retrocessionaires regarding any consideration paid by FFIC in connection with this Agreement
(as well as for other reinsured amounts such as, without limitation, FFIC’s counsel fees). FFIC is
free to allocate the Settlement Amount among the Policies in its sole discretion, and such
allocation shall not be binding on Maremont in any other proceeding.

         (b) Subject to the provision allowing them to pursue reinsurance claims that is set forth
in Section 6.(a), FFIC will not otherwise seek reimbursement of the Settlement Amount from any
other insurer (or such other insurers’ Affiliates) that enters into a settlement with Maremont in
which such other insurer(s) agree, specifically as to FFIC or with respect to other Maremont
insurers more generally: (1) not to seek any defense costs or indemnity payments from FFIC; and
(2) not to assert a Claim for contribution, subrogation, or reimbursement against FFIC.

7.      Cooperation

        (a) Each Party will use its best efforts to obtain the outcomes sought by this Agreement,
and to take such steps and to execute such documents as may be reasonably necessary or proper
to effectuate the purpose and intent of this Agreement and to preserve its validity and
enforceability. In the event that any action or proceeding of any type whatsoever is commenced
or prosecuted by any Entity not a Party hereto to invalidate, interpret, or prevent the validation,
enforcement, or carrying out of all or any of the provisions of this Agreement, the Parties
mutually agree represent, warrant, and covenant to cooperate fully in opposing such action or
proceeding.

         (b) Maremont agrees to undertake all reasonable actions and cooperate with FFIC in
connection with FFIC’s claims against its reinsurers and retrocessionaires relating to payment of
the Settlement Amount, this Agreement, and/or Asbestos Personal Injury Claims. In particular,
and without limiting other actions and cooperation that FFIC may request, Maremont will
provide FFIC with a report once each quarter from the date that the Asbestos Personal Injury
Trust begins processing claims that identifies (i) claimant name, (ii) date of alleged first exposure
to a Maremont product, (iii) alleged injury, (iv) claim payment amount and (v) claim payment
date for all claims processed through the Asbestos Personal Injury Trust (collectively, the
“Reporting Material”) until the total claim payments exhaust the Settlement Amount. Fireman’s
Fund shall keep all Reporting Material confidential, and Fireman’s Fund shall not provide
Reporting Material to any Entity other than its reinsurers, retrocessionaires, or reinsurance
arbitrators solely for the purpose of obtaining reinsurance for any portion of the Settlement
Amount. When providing Reporting Material to its reinsurers, retrocessionaires, or reinsurance
arbitrators, Fireman’s Fund shall advise the receiving Entity in writing to maintain the
confidentiality of the Reporting Material and not to disclose such Material to any other Entity
other than a reinsurer’s retrocessionaires. Fireman’s Fund shall not, and will confirm in writing
with its reinsurers, retrocessionaires, and/or reinsurance arbitrators to which any Reporting
Material will be provided, that they shall not, disclose any Reporting Material to any other Entity
unless such Reporting Material is sought pursuant to a subpoena or other valid legal process.




                                                 7
             Case 19-10118-KJC         Doc 155-1      Filed 03/17/19    Page 25 of 27



 8.      Representations By Counsel

          The Parties acknowledge and agree that this Agreement was bargained for and entered
 into in good faith and as the result of arms-length negotiations. This Agreement involves
 compromises of the Parties’ previously stated legal positions, and the Parties expressly agree that
 at all material times they have been represented by counsel of their own choosing concerning the
 rights affected by this Agreement, the form and content of it, and the advisability of executing it.
 This Agreement does not reflect the Parties’ views as to their rights and obligations with respect
 to matters or Entities outside the scope of this Agreement. This Agreement is without prejudice
 to positions taken by FFIC with regard to other insureds or claimants, and without prejudice to
 positions taken by Maremont with regard to other insurers. The Parties specifically disavow any
 intention to create rights in third parties under or in relation to this Agreement. This Agreement
 is the jointly-drafted product of multi-lateral negotiations among parties of equal sophistication
 and bargaining power and thus shall not be interpreted for or against any Party notwithstanding
 statutes, rules, or doctrines that presumptively construe agreements or contracts against certain
 parties, and no provision of this Agreement shall be construed against FFIC because of its status
 as an insurance company or as having issued or allegedly issued the Policies to Maremont. This
 Agreement is not, nor shall it be construed as, an insurance policy.

 9.     Entire Agreement/Amendments to Agreement

         This Agreement constitutes the entire agreement between the Parties. Except as expressly
 set forth herein to the contrary, this Agreement supersedes all prior written and oral agreements,
 commitments or understandings with respect to the matters provided for in this Agreement. No
 amendments or variations of the terms of this Agreement shall be valid unless made in writing
 and signed by all Parties hereto, or their successors or assigns.

 10.    Notices

        (a) All notices, requests, demands and other communications required or permitted to be
 given under this Agreement shall be deemed to have been duly given if in writing and delivered
 personally, or by registered or certified mail, return receipt requested, or by Federal Express with
 signature required, and also by email, addressed as follows:

 Reorganized Maremont:                         Maremont Corporation
                                               27 Albany Avenue
                                               Brooklyn, New York 11216
                                               Attn: Sherman K. Edmiston III, HI CapM Advisors

        With a copy to:                        Sidley Austin LLP
                                               One South Dearborn Street
                                               Chicago, Illinois 60603
                                               Attn: Andrew F. O’Neill
                                               aoneill@sidley.com

Maremont Asbestos
Personal Injury Trust:                         4244 Renaissance Tower
                                               1201 Elm Street
                                               Dallas, Texas 75270
                                                  8
           Case 19-10118-KJC        Doc 155-1      Filed 03/17/19      Page 26 of 27



                                            Attn: Alan B. Rich, Esq.

       With a copy to:                      Stutzman, Bromberg, Esserman & Plifka, a
                                            Professional Corporation
                                            2323 Bryan Street, Suite 2200
                                            Dallas, TX 75201-2689
                                            Attn: Sander L. Esserman, Esq.


Fireman’s Fund:                             Amanda Webber
                                            Claims Director – Asbestos and Toxic Tort Claims
                                            Allianz Reinsurance America, Inc.
                                            1465 North McDowell Blvd., Suite 100
                                            Petaluma, CA 94954
                                            amanda.webber@allianzrm-us.com

       With a copy to:                      Leslie A. Davis
                                            Troutman Sanders LLP
                                            401 9th Street, NW
                                            Washington, DC 20004
                                            leslie.davis@troutman.com


11. Binding Effect

        This Agreement shall be binding upon and inure to the benefit of the Parties and their
respective successors and assigns.

12. Execution

        This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original but all of which shall constitute one and the same instrument. Execution of
this Agreement may be effected by facsimile, PDF, or other electronic transmission of executed
copies of the signature pages delivered to counsel for the Parties. This Agreement shall become
effective as of the Execution Date.




                                               9
          Case 19-10118-KJC        Doc 155-1     Filed 03/17/19     Page 27 of 27




       IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly-
authorized officers or representatives.



MAREMONT CORPORATION


By: Carl D. Anderson, II
Its: Chairman and Sole Officer
Date:



FIREMAN’S FUND INSURANCE COMPANY


By:
Its:
Date:




               Signature Page to Permanent Settlement Agreement and Release
